Callahan and Balio, JJ. (dissenting).
We agree with Supreme Court that plaintiff’s cause of action under Labor Law § 240 (1) must be dismissed. The injury sustained by plaintiff is not the kind of harm that is typically associated with elevation-related hazards (see, Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 500). It is undisputed that plaintiff did not fall; he jumped or "hopped down” to the garage roof. In our view, the injury-producing event is the type of peril a construction worker usually encounters on the job site (see, Misseritti v Mark IV Constr. Co., 86 NY2d 487, 491, rearg denied 87 NY2d 969). (Appeal from Judgment of Supreme Court, Erie County, Howe, J.— Summary Judgment.) Present—Denman, P. J., Pine, Callahan, Balio and Davis, JJ.